        Case 1:19-cv-00940-JRN Document 61 Filed 03/26/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                          AUSTIN DIVISION
JULIA TEAGUE                                §
                                            §     CIVIL NO:
vs.                                         §     AU:19-CV-00940-JRN
                                            §
OMNI HOTELS MANAGEMENT                      §
CORPORATION, TRT HOLDINGS, INC.             §

         ORDER RESETTING JURY SELECTION AND TRIAL
       IT IS HEREBY ORDERED that the above entitled and numbered case is reset for
JURY SELECTION AND TRIAL in Courtroom 5, on the Sixth Floor, United States
Courthouse, 501 West Fifth Street, Austin, TX, on Monday, June 21, 2021 at 09:00 AM.

       IT IS SO ORDERED this 26th day of March, 2021.




                                            ______________________________
                                            JAMES R. NOWLIN
                                            SENIOR U.S. DISTRICT JUDGE
